tax exempt and _ government entities division oo legend taxpayer a employer m plan p amount b amount c amount d oa company e ira x department of the treasury internal_revenue_service washington d c feb errata aad mee dollar_figure dollar_figure dollar_figure dear this is in response to your request dated date as supplemented by additional documents received on date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code page the following facts and representations have been submitted under penalty of perjury to support the ruling requested represents that on she received distributions taxpayer a age totaling amount b and amount c from plan p an employee retirement_plan which is a qualified_plan as described in sec_401 of the code for services rendered to employer m taxpayer a asserts that her failure to accomplish a rollover within the 60-day period contained in sec_402 of the code was due to the failure of the financial planner of company e to tell taxpayer a of the impending rollover period at the time of their first meeting on prior to the expiration of the 60-day rollover period taxpayer a on met with a financial planner of company e to discuss various investment options during that meeting the financial planner failed to tell taxpayer a that the 60-day rollover period would expire the next day saturday date during the week-end of may and the financial planner realized that taxpayer a’s rollover period would end soon on monday date the financial planner informed taxpayer a that she should rollover her funds as soon as possible on tuesday date three days after the 60-day rollover period expired taxpayer a immediately rolled over amount d into ira x which is maintained in taxpayer a’s name based on the facts and representations taxpayer a requested a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount d sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shail be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid ee page code sec_402 provides in relevant part that an eligible rollover distribution’ is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shail not include- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i ii for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines an eligible_retirement_plan to include an individual_retirement_account described in sec_408 sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of an eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred 90uvu719015 page the information presented and documents submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover was caused by the failure of the financial planner of company e to tell taxpayer a of the impending rollover period at the time of their first meeting on date in addition once taxpayer a was notified about the 60-day rollover requirement by a financial planner of company e taxpayer a immediately took steps to accomplish the rollover with the result that the rollover was made within three days of the expiration of the 60-day period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount d thus amount d which was contributed to ira x on date will be considered a valid rollover under sec_402 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ld if you have any questions about this ruling please contact at ' sincerely yours pp ec pee i donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
